Citation Nr: 0614692	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left nephrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1946 to May 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

During his May 2005 RO hearing, the veteran described 
complaints including gastro esophageal reflux disease and 
tooth loss.  This testimony may be construed as claims for 
service connection for these disabilities.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995) (VA has a duty to read claim 
documents in a liberal manner so as to identify and 
adjudicate all claims reasonably raised by the record whether 
or not formally claimed in the VA application).  Also during 
the May 2005 RO hearing, the veteran's testimony concerning 
his treatment at the Hollaran VA hospital in 1949 could 
constitute an informal claim for entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 (alleged 
disability due to VA medical treatment).  However, this is 
not clear.  

The RO should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.


FINDING OF FACT

The veteran's left nephrectomy is not associated with his 
active service from July 1946 to May 1948.


CONCLUSION OF LAW

Service connection for a left nephrectomy is not established.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  

The Board notes that, in VAOPGCPREC 82-90, VA's General 
Counsel discussed under what circumstances, if any, service 
connection could be granted for disorders of congenital or 
developmental origin.  The discussion noted that the term 
"defects," viewed in the context of 38 C.F.R. § 3.303(c), 
would be definable as structural or inherent abnormalities or 
conditions which are more or less stationary in nature.  The 
discussion also noted that one influential Federal court, in 
drawing a distinction between "disease" and "defect," 
indicated that the former referred to a condition considered 
capable of improving or deteriorating, whereas the latter 
referred to a condition not considered capable of improving 
or deteriorating.  Durham v. United States, 214 F.2d 862, 875 
(D.C.Cir.1954); see also United States v. Shorter, 343 A.2d 
569, 572 (D.C.1975).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).   

In this case, in his March 2001 claim for service connection, 
the veteran claimed to have been treated while on active duty 
for kidney problems and advanced the theory that his 
condition was caused by an accident during basic training.  
However, in his March 2003 notice of disagreement, the 
veteran asserts that, although not incurred during his 
service, his ureteropelvic junction obstruction was 
aggravated during service.  During his May 2005 hearing at 
the RO, the veteran testified he believed his condition was 
caused by debris expelled from a cannon that struck him 
during basic training or by removal of extensive rib tape 
overseas.

The Board observes that VA medical evidence reflects that the 
veteran was treated for low back pain in November 1947 and 
found to have albumin in his urine in January 1948 during 
service.  The evidence further reveals that the veteran was 
diagnosed with left ureteropelvic junction obstruction by at 
the Hollaran VA hospital in February 1949, less than one year 
after his May 1948 discharge, and underwent ligation of a 
small aberrant vessel traversing through the kidney and 
drainage of the left kidney.  The veteran remained in the 
care of the Hollaran facility for months and underwent a 
nephrectomy to remove the left kidney in June 1949.  

In July 2002, a VA examiner reviewed the veteran's service 
medical records and VA treatment records and concluded that 
the initial February 1949 diagnosis was a "classic" 
congenital abnormality.  The Board has reviewed this medical 
report and finds it to be entitled to great probative weight. 

The Board finds that these structural abnormalities 
constitute congenital defects rather than congenital diseases 
for purposes of 38 C.F.R. § 3.303(c).  The Board further 
finds this diagnosis of the condition's congenital nature to 
be well supported by record and based on sound reasoning 
reflecting medical expertise.  Although the veteran's July 
1946 entrance examination did not note a ureteropelvic 
junction obstruction pre-dating the veteran's service, the 
record contains evidence of symptoms of the abnormality prior 
to service.  The veteran's June 1948 separation examination 
states that he revealed experiencing low back pain upon 
exertion for the last four years (1944).  The veteran's May 
1949 record from the Halloran VA facility states that he 
revealed having low back pain while engaging in vigorous 
exercise or work for the past five years (1944).  Both of 
these self-reported accounts place the onset of the veteran's 
symptoms prior to the start of his service in July 1946.  

The Board finds the statements the veteran made regarding his 
condition in the 1940's of higher probative value than the 
statements he has made about his condition in the twenty-
first century, more than 50 years after service.  These 
probative statements provide very negative evidence against 
this claim. 

The Board finds that the July 2002 VA examiner's opinion 
diagnosing this condition as congenital considered both 
favorable and opposing medical evidence in the record.  Based 
on this report and other evidence of record, the 
preponderance of the evidence shows that the ureteropelvic 
junction obstruction is a congenital defect rather than a 
congenital disease or a condition secondary to trauma.  
Therefore, the presumption of in-service incurrence is not 
for application.  38 U.S.C.A.  §§ 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a). 

Furthermore, the Board finds no competent evidence of a nexus 
between the veteran's nephrectomy and his period of active 
service for purposes of direct service connection.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  The Board also finds medical evidence that 
refutes any nexus between the disorder and service.  As noted 
above, the July 2002 VA examiner found that the veteran's 
initial 1949 diagnosis was consistent with congenital 
ureteropelvic junction obstruction with an aberrant vessel, 
which has been characterized in this instance as a congenital 
defect.  In addition, private physicians such as "D.M.W.," 
M.D., F.A.C.P., the veteran's gastroenterologist, and 
"J.L.M.," M.D., F.A.C.S., agreed that the veteran's left 
nephrectomy was secondary to surgical procedures to correct 
the ureteropelvic junction obstruction, but did not opine as 
to the etiology of the ureteropelvic junction obstruction 
itself.  Thus, there is no competent medical opinion that 
suggests a nexus between the veteran's active service and his 
condition.  

The veteran's lay opinion as to the etiology of his disorder 
is not competent medical evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.          

In their September 2005 and May 2006 submissions, the 
veteran's representatives argue that VA has failed to 
properly apply the presumption of soundness as required by 38 
U.S.C.A. § 1111 and Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  The statute provides that, for purposes of 
establishing service connection under 38 U.S.C.A. § 1110, 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

Under this provision, if a defect is not noted at entrance, 
in order to overcome the presumption of soundness, there must 
be clear and unmistakable evidence that the disorder existed 
prior to service and clear and unmistakable evidence that the 
disorder was not aggravated during service.  Wagner, 370 F.3d 
at 1096.  See VAOPGCPREC 3-2003. 

Based on the congenital nature of the ureteropelvic junction 
obstruction, the Board finds that the presumption of 
soundness does not attach to the condition.  Therefore, 38 
U.S.C.A. § 1153 applies and the burden falls upon the veteran 
to establish aggravation of the condition. 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  Further, even if it did attach, 
the Board finds clear and unmistakable evidence that the 
disorder existed prior to service and clear and unmistakable 
evidence that the disorder was not aggravated during service.  
The Board finds that service medical records, post-service 
medical records, and the VA examination, as a whole, support 
this finding.  Simply stated, the factual evidence 
immediately following service and the medical evidence, as a 
whole, provide very negative evidence against this claim.  
Therefore, service connection for nephrectomy caused by the 
ureteropelvic junction obstruction may be established only if 
the disorder increased in severity in service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  

With no presumption of soundness in effect for ureteropelvic 
junction obstruction, the crux of the case is whether the 
evidence shows aggravation of the problem during service.  
Again, under 38 U.S.C.A. § 1153, this burden lies with the 
veteran, not with VA.  If the veteran shows aggravation, then 
VA may then rebut with evidence showing that aggravation is 
due to the natural progress of the disease.  See Wagner, 
supra. 

Service medical records show treatment for low back pain in 
November 1947 and albumin in the veteran's urine in January 
1948.  The report of the May 1948 discharge examination is 
negative for any abnormality.  This evidence fails to 
demonstrate any increase in severity of the congenital 
ureteropelvic junction obstruction during service, outside 
the natural progression of the congenital condition.  
Although the veteran has offered statements and testimony to 
the effect that the his condition worsened during service, he 
lacks the requisite medical knowledge and training to offer a 
competent opinion as to whether there was an actual increase 
in the underlying disability during service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for a left 
nephrectomy.  38 U.S.C.A. § 5107(b).  There is no competent 
evidence of a nexus between the veteran's left nephrectomy 
and his period of active service, and clear medical and 
factual evidence against his claim that the Board has found 
to be entitled to great probative weight.  Therefore, the 
appeal is denied.     

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a left 
nephrectomy.  38 U.S.C.A. § 5107(b).  The appeal is denied
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
June 2001 and March 2005 as well as information provided in 
the August 2003 statement of the case and June 2005 
supplemental statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the August 2003 statement of the case and June 2005 
supplemental statement of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

The Board observes that notice must be provided before the 
initial unfavorable determination by the RO and ask the 
veteran to provide any relevant evidence in his possession.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the RO received the claim and issued its initial 
adjudication before the enactment of the current notice 
requirements, such that providing notice of current 
requirements prior to the initial determination was 
impossible.  Pelegrini notice was sent by letters dated 
August 2003 and March 2005 prior to the May 2005 RO hearing 
and June 2005 supplemental statement of the case.  In any 
event, as the Board has already determined that the veteran 
has received all required notice, as well as all required 
assistance, as discussed below, any failure to strictly 
follow Pelegrini in this case results in no prejudice to the 
veteran and therefore constitutes harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); see Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with notice requirements).   

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  Accordingly, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, supra (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records, and 
a VA medical opinion.  See 38 U.S.C.A.  § 5103A(d).  In 
addition, the veteran provided additional medical records, 
private physician statements, and lay testimony in the form 
of his own statements as well as various statements from 
friends and family members.  As there is no other indication 
or allegation that additional relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.   


ORDER

Service connection for a left nephrectomy is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


